                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ILFRICH INTEGRATED SOLUTIONS, INC.
and GARAGE FORCE CAPITAL, INC.,

                           Plaintiffs and Counter-Defendants,
                                                                      ORDER
      v.
                                                                   19-cv-200-wmc
GARAGE FORCE OF DENVER SOUTH, LLC,
FLOOR COATINGS USA LLC and CHAR
FESSENDEN,

                           Defendants,

and

DAVID FESSENDEN,

                           Defendant and Counter-Claimant,

DAVID FESSENDEN,

                           Third-Party Plaintiff,

      v.

MIKE PETERSON, PATRICK ILFREY and
ROSS CRAVENS,

                           Third-Party Defendants.


      The court is in receipt of various filings by defendants David Fessenden and Char

Fessenden, both proceeding pro se, that require brief comment and instruction. First,

defendant David Fessenden filed his answer and counterclaims against the two plaintiffs,

as well as third-party claims against three individuals, Mike Peterson, Patrick Ilfrey and

Ross Cravens. (Dkt. #20.) Mr. Fessenden is advised that he should request summonses

for these three individual defendants, by completing the “summons on a third-party

complaint”        form        available        on        the       court’s       website,
https://www.uscourts.gov/sites/default/files/ao441.pdf. After receiving the summons, Mr.

Fessenden will be required to serve his third-party complaint and the summons on each of

the third-party defendants as required under Federal Rule of Civil Procedure 5. He is also

encouraged to contact the court’s pro se clerks at 608-264-5156 should he require

additional guidance.

       Second, Mr. Fessenden filed an individual response to plaintiffs’ motion for

preliminary injunction, which simply incorporates his answer and counterclaims. While

recognizing his pro se status, the court nonetheless will require Mr. Fessenden to do his

level best to respond in writing and individually to each of plaintiffs’ numbered, proposed

findings of facts (dkt. #9), as is required of all parties. See Procedure to be Followed on

Motions         for       Injunctive        Relief,       https://www.wiwd.uscourts.gov/sites/

default/files/Injunctive_Relief.pdf. The reason for this requirement is to help the court to

distill out where the real disputes of fact exist between the parties. Mr. Fessenden may file

his response on or before April 19, 2019. Failure to do so may result in the court deeming

plaintiffs’ proposed facts to be undisputed for purposes of plaintiffs’ motion for preliminary

injunction.

       Third, the court notes that defendant Char Fessenden has filed a motion to dismiss

for lack of personal jurisdiction. (Dkt. #21.) The court will modify the briefing schedule

on this motion slightly. Plaintiffs’ response is now due on or before April 23, 2019, which

will allow the court to consider the motion, or at least plaintiffs’ opposition, before the

preliminary injunction hearing. Ms. Fessenden’s reply, if any, will now be due April 30,

2019. The court also notes that without prejudicing her claim of lack of personal jurisdiction, Ms.


                                                2
Fessenden may want to sign on to her husband’s response to plaintiffs’ motion for

preliminary injunction, so as to not leave those allegations asserted against her undisputed.

       Fourth, neither of the LLC defendants responded to plaintiffs’ motion for

preliminary injunction. Mr. Fessenden signed his opposition to the motion for preliminary

injunction as an individual, presumably understanding that he is unable to act as attorney

for the LLCs. See United States v. Hagerman, 545 F.3d 579, 581 (7th Cir. 2008) (limited

liability corporation “is not permitted to litigate in a federal court unless it is represented

by a lawyer licensed to practice in that court”). The two LLC defendants should promptly

secure counsel and answer the complaint and pending motion for a preliminary injunction

or default judgment may be entered against them.

       Fifth, and finally, in his response, Mr. Fessenden states that he intends to appear at

the hearing on April 29, 2019. The court clarifies that the hearing is April 26, 2019, not

April 29.

       Entered this 9th day of April, 2019.

                                           BY THE COURT:


                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              3
